DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 11 May 2022. Claims 1, 2, 4, 6 and 7 are currently pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jinggao Li (Reg. No. 64,450) on 26 August 2022.

The application has been amended as follows: 

-	In Claim 1 Amend Lines 8 - 12 as follows: 
--(S3) rotating the rotating-body mold, and repeatedly photographing the marking points and the coding points on the overall outer surface under different angle poses; and respectively calculating three-dimensional coordinates of the marking points and three-dimensional coordinates of the coding points under different angle poses; and
	(S4) predicting [[a]] point cloud data of the overall outer surface under different angle poses--.

	-	In Claim 1 Amend Lines 16 - 18 as follows:
--(S21) planning a plurality of stations for photogrammetry followed by photographing; wherein each of the plurality of stations is configured to contain as many of the marking points as possible;--.

	-	In Claim 1 Amend Lines 20 - 21 as follows:
--(S23) subjecting images with common coding marks to matching; unifying the images respectively taken in the plurality of stations into a photogrammetric coordinate system--.

	-	In Claim 1 Amend Line 23 as follows:
--(S24) based on known exterior orientation elements of the images respectively taken in the plurality of stations, subjecting--.

	-	In Claim 1 Amend Lines 25 - 26 as follows:
--(S25) calculating the three-dimensional coordinates of the marking points through bundle adjustment to obtain marking point data--.

	-	In Claim 1 Amend Lines 28 - 29 as follows:
--(S41) based on a rigid-body transformation of coding points on a chuck, unifying marking point data obtained under multiple angle poses into a common coordinate system;--.

	-	In Claim 1 Amend Line 32 as follows:
--P1,P2,…,Pi of the overall outer surface under a corresponding pose[[ ]], wherein i is [[the]] a number of poses--.

	-	In Claim 1 Amend Lines 34 - 35 as follows:
--(S43) analyzing the deformation degree of the rotating-body mold during the rotation process based on three-dimensional coordinates of the overall outer surface under multiple angle poses;--.

	-	In Claim 1 Amend Lines 38 - 39 as follows:
		--and a distance between [[Pi-_1]] Pi-1 and Pi is di-1; and a distance array--.

	-	In Claim 2 Amend Lines 2 - 4 as follows:
--(S11) pasting the coding points on the overall outer surface and cylindrical surfaces of chucks on both sides of the rotating-body mold at a certain density, and pasting the marking points randomly on the overall outer surface;--.

	-	In Claim 2 Amend Line 10 as follows:
			--(S13) measuring [[a]] three-dimensional point cloud data--.

	-	In Claim 6 Amend Lines 3 - 7 as follows:
	--(S411) recognizing [[the]] coding points on cylindrical surfaces of chucks on both sides of the rotating-body mold in a captured image; and
(S412) taking the marking point data t1 = {t1_1,t2_1,…,tn_1} measured for the first pose as a reference to calculate a rotation matrix among coordinates of [[the]] coding points with [[the]] a same serial number; and subjecting the marking point data obtained under multiple angle poses to alignment;--

	-	In Claim 7 Amend Line 6 as follows:
--(S422) calculating three-dimensional coordinates of points on the overall outer surface--.

	-	In Claim 7 Amend Lines 11 - 12 as follows:
--(S423) repeating the step (S422) to calculate a three-dimensional coordinate set P1,P2,…,Pi of the overall outer surface under multiple angle poses.--.

Allowable Subject Matter
Claims 1, 2, 4, 6 and 7 (now renumbered 1 - 5) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, dynamically measuring deformation of a rotating-body mold by utilizing a multi-camera system, rotating the rotating-body mold, and repeatedly photographing marking points and coding points on an overall outer surface of the rotating-body mold under different angle poses, respectively calculating three-dimensional coordinates of the marking points and three-dimensional coordinates of the coding points under different angle poses, wherein three-dimensional coordinates of the marking points are calculated through bundle adjustment to obtain marking point data, and predicting point cloud data of the overall outer surface under different angle poses to analyze a deformation degree of the rotating-body mold during a rotation process by unifying marking point data obtained under multiple angle poses into a common coordinate system based on a rigid-body transformation of coding points on a chuck, calculating a transformation relationship between marking points adjacent to outer surface points under multiple angle poses to reversely obtain a three-dimensional coordinate set of the overall outer surface, calculating a distance between surface points photographed from adjacent stations to obtain a distance array and calculating an average value and a variance of the distance array to evaluate the deformation degree of the rotation-body mold. These elements, in combination with the remaining components of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kessler et al. U.S. Patent No. 9,429,421; which is directed towards methods and systems for measuring the three-dimensional shape of a manufactured part, such as a casing, housing, or enclosure, wherein images capturing a pattern projected onto the part are processed to generate a three dimensional surface estimate of the part and a surface contour map that illustrate surface deformation. 
Li et al. U.S. Patent No. 10,755,132; which is directed towards a method for extracting a surface deformation feature of an object based on three-dimensional point cloud data of the surface of the object.
Lloyd, Jr. et al. U.S. Patent No. 7,327,857; which is directed towards a non-contact imaging apparatus for examining an object having complex surfaces or shape deformations, wherein two or more images of the object taken from different perspectives are combined to form three-dimensional point cloud data of surfaces of the object which are then aligned to reference data to obtain measurements representing deformation parameters.
Mueller et al. U.S. Patent No. 7,098,435; which is directed towards a method and apparatus for scanning three-dimensional objects, wherein three-dimensional coordinates of a surface portion of an object are determined by capturing a plurality of images of the object as it rotates about an axis of rotation and locating and tracking trackable surface portions of the object across a number of views.
Jérôme Sicard and Jayant Sirohi, “Measurement of the deformation of an extremely flexible rotor blade using digital image correlation”, Measurement Science and Technology, Vol. 24, No. 6, May 2013, pages 1 - 10; which is directed towards measuring deformation of a rotor blade by using two digital cameras to capture images of the rotor blade painted with a random speckle pattern as it rotates about an axis, using photogrammetry to create three-dimensional maps of the blade surface and using cross-correlation between images captured under two different load conditions to calculate deformation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667